Citation Nr: 1111052	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-35 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected allergic rhinitis, currently evaluated 10 percent disabling.

2.  Entitlement to service connection for cold injury residuals of the upper and lower extremities.

3.  Entitlement to service connection for actinic keratosis, claimed as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

5.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1987.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims.

The Veteran previously requested a local hearing with a Milwaukee Regional Office Hearing Officer.  See the VA Form 9 dated July 2009.  In April 2009, the Veteran withdrew that hearing request.  

In a May 2010 rating decision, the RO increased the evaluation assigned to the service-connected allergic rhinitis to 10 percent.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The issues of entitlement to service connection for actinic keratosis, peripheral neuropathy of the lower extremities, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


Issues not currently on appeal

The May 2009 statement of the case (SOC) also addressed the issues of entitlement to an increased rating for service-connected adenitis, right anterior cervical chain, and service connection for right ear hearing loss, benign prostatic hypertrophy, and conjunctivitis.  The Veteran filed a substantive appeal in July 2009; however, he indicated that he only wanted to appeal select issues from the SOC and did not reference the issues of entitlement to an increased rating for service-connected adenitis or service connection for benign prostatic hypertrophy.  An appeal as to these claims has therefore not been perfected.   See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202 (2010) [if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed].  Accordingly, the issues of entitlement to an increased rating for service-connected adenitis, right anterior cervical chain, and service connection for benign prostatic hypertrophy are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].

As to the issue of entitlement to service connection for hearing loss, the Veteran's claim was granted in a May 2010 rating decision.  Additionally, the Veteran's claim of entitlement to service connection for conjunctivitis was granted in an October 2010 rating decision.  To the Board's knowledge, the Veteran has yet not expressed disagreement with either decision.  Said matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].





FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's service-connected allergic rhinitis is currently manifested by occasional post-nasal drip and greater than 50 percent nasal passage obstruction and no polyps.

2.  The evidence does not show that the Veteran's service-connected allergic rhinitis is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.

3.  The competent medical evidence of record demonstrates that the Veteran's currently diagnosed disabilities of his upper and lower extremities is not due to or the result of his military service, to include cold exposure.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for the Veteran's allergic rhinitis in excess of the currently assigned 10 percent have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

2.  The application of extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).

3.  Cold injury residuals of the upper and lower extremities were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for service-connected allergic rhinitis.  He also asserts entitlement to service connection for cold injury residuals of the upper and lower extremities.  As indicated above, the issues of entitlement to service connection for actinic keratosis, peripheral neuropathy of the lower extremities, and bilateral pes planus will be addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render its decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated in May 2007.  As to the increased rating claim, the Board notes that the May 2007 letter informed the Veteran of what was required with respect to his claim; specifically, "[t]o establish entitlement for an increased evaluation for your service connected compensation disability, the evidence must show that your service connected disability has gotten worse."  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the May 2007 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

The May 2007 VCAA letter emphasized:  "[i]f the evidence is not in your possession, you must give us enough information about the evidence so that we can request it from the person or agency that has it.  If the holder of the evidence declines to give it to us, asks for a fee to provide it, or VA otherwise cannot get the evidence, we will notify you.  It is your responsibility to make sure we receive all requested records that are not in the possession of a Federal department or agency."  [Emphasis as in the original].  The VCAA letter specifically requested:  "[i]f there is any other evidence or information that you think will support your claim, please let us know.  If you have any evidence in your possession that pertains to your claim, please send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in the May 2007 VCAA letter, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.
With respect to effective date, the May 2007 letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

The RO furnished the Veteran with specific notice of the Court's Vazquez-Flores decision in the November 2008 VCAA letter.  The Board notes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, service treatment records, and private treatment records.

The Veteran was afforded VA examinations in May 2010 and August 2007 as to his allergic rhinitis claim and May 2010 as to his cold injury residuals claim.  The VA examination reports, including the medical opinions, reflects that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and he declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased rating for service-connected allergic rhinitis, currently evaluated 10 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's allergic rhinitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  Diagnostic Code 6522 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case [allergic rhinitis].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and neither the Veteran nor his representative has requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6522.  

Specific schedular criteria

Allergic rhinitis

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], a 30 percent disability rating is warranted for allergic or vasomotor rhinitis with polyps.  A 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  See 38 C.F.R. § 4.31 (2010).

Analysis

Schedular rating

Under the current schedular criteria, in order to warrant a 30 percent disability rating the Veteran must show that he experiences allergic rhinitis with polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  

At the May 2010 VA examination, the examiner reported that the Veteran reported having "a stuffy nose a lot [which] makes it difficulty for him to breathe through his nose."  The Veteran also reported experiencing "a lot of drainage."  Upon examination, the examiner noted that the right nasal passageway was "clear with no obstruction and no polyps."  He further indicated that the "left nasal passageway show[ed] significant turbinate hypertrophy with mild erythema.  Due to the hypertrophy, his nasal passageway on the left is 70% blocked.  There are no polyps or discharge or bleeding."  The Veteran reported that his symptoms are worse in the spring.  He denied "any incapacitating episodes, long term antibiotics, or hospitalizations due to his nasal symptoms."  The Veteran is currently prescribed mometasone furoate, a glucocorticoid steroid to treat his allergic rhinitis.  

The Board has also considered the May 2008 letter from Dr. R.M.O. in support of the Veteran's claim.  In his letter, Dr. R.M.O. indicated that "[d]espite undergoing allergy immunotherapy (allergy shots) and taking appropriate prescribed medications, [the Veteran] can be miserable due to his sneezing, nasal congestion, itchy eyes, fatigue, and head pressure."  Dr. R.M.O. further explained that, "[a]t the time of his visit today, [the Veteran] has intense nasal congestion in which greater than 90 percent of his nasal passages are obstructed on both sides due to edematous turbinates (swollen tissue). . . I will be starting [the Veteran] on further appropriate therapy including systemic steroid in order to control his severe symptoms."

Crucially, the Board notes that neither the May 2010 VA examiner nor Dr. R.M.O. indentified nasal polyps as symptoms of the Veteran's service-connected allergic rhinitis.  The findings are also consistent with those rendered in an August 2007 VA examination report in which the examiner indicated that there were "no polyps or enlargement of the nares."

Thus, the Board finds that, based on competent medical evidence of nasal examinations including the May 2010 VA examination and the letter from Dr. R.M.O. which showed no polyps, the degree of disability manifested by the allergic rhinitis is properly compensated by the 10 percent disability rating which has previously been assigned.  The level of disability demonstrated on objective medical examination does not more nearly approximate the next higher level of disability which would call for the assignment of a 30 percent rating because polyps have not been shown to be present during the appeal period.
The Board adds that the Veteran and his representative have had ample opportunity to submit medical evidence indicating that polyps are associated with the service-connected allergic rhinitis.  They have not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

In sum, the competent medical evidence does not demonstrate that the Veteran is diagnosed with nasal polyps as a result of his service-connected allergic rhinitis, pursuant to Diagnostic Code 6522.  The criteria for a higher disability rating have not therefore been met or approximated.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected macular scar and residuals of left eye injury.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  

The record demonstrates that the Veteran is not currently working, as he is retired.  He has not asserted that his allergic rhinitis has interfered with his ability to maintain or obtain employment.  Moreover, the minimal extent of any occupational impairment as a result of the service-connected allergic rhinitis is specifically contemplated by the currently assigned disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required repeated hospitalization as a result of his allergic rhinitis symptomatology.  Further, the record does not indicate any other reason why an extraschedular rating should be assigned.  

Accordingly, because there is no factor which takes the disability outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Although he is not currently employed, the Veteran does not contend, and the evidence does not show, that his service-connected allergic rhinitis renders him unable to obtain and maintain substantially gainful employment.  Accordingly, Rice is not for application.

2.  Entitlement to service connection for cold injury residuals of the upper and lower extremities.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).
Analysis

The Veteran seeks entitlement to service connection for cold injury residuals of the upper and lower extremities, which he asserts he developed during his military service.

As noted previously, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, 12 Vet. App. at 253.

As to Hickson element (1), current disability, it is undisputed that the Veteran is diagnosed with bilateral carpal tunnel syndrome (CTS) and bilateral polyneuropathy of the feet.  See the VA examination report dated May 2010.  As such, Hickson element (1) is satisfied to this extent.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service injury, the Veteran has asserted that he sustained cold injuries to the hands and feet during his service in Germany from 1967 to 1968.  Specifically, the Veteran has stated that "during training . . . there was lots of time he was exposed to extremely cold conditions.  He could not put on enough socks . . . [T]here were at least three times he can remember that his hands and feet were very cold.  He feels that since then the circulation has been poor and the numbness began as well."  See the May 2010 VA examination report.  The Board recognizes that the Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  The Board has no reason to disbelieve the Veteran's contentions concerning cold exposure as his service in Germany is of record.  Accordingly, Hickson element (2) is arguably satisfied.

Turning to crucial Hickson element (3), medical nexus, the competent medical evidence of record demonstrates that the Veteran's currently bilateral upper and lower extremity diagnoses are not related to cold exposure during his military service.  Specifically, the May 2010 VA examiner documented the Veteran's reports of in-service injury and then opined, "[t]o have permanent residuals from cold injuries, the initial event must be significant enough to cause damage to the cells of the hands and feet.  If there is damage, it would be expected to have caused significant enough symptoms that the injured person would require medical attention at that time.  I find no evidence based on his testimony today or review of the service medical records, including his separation examination, that support he had significant cold injury to his hands or feet.  The VA examiner further concluded, "[t]herefore, it is my opinion that the bilateral feet sensory motor polyneuropathy was not caused by his self reported cold exposures during active service.  CTS is not known to be caused by cold exposures and again, I see no evidence he had significant cold injuries in the service.  Therefore, his bilateral CTS was not caused by cold exposure in the military."

The May 2010 VA medical opinion appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  The VA examiner noted the Veteran's report of in-service injury and development of his current bilateral upper and lower extremity disabilities and further indicated that he relied upon the Veteran's medical records and his clinical experience in rendering his decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran submitted a statement by Dr. R.S.H. dated June 2007 in support of his claim of cold injury residuals.  However, the Board finds this statement to be of little probative value.  In his June 2007 statement, Dr. R.S.H. opined, "[f]rom my medical examinations over the last fourteen years, it is my professional medical opinion that the following health conditions are as likely as not to have been caused or worsened by [the Veteran's] active military service . . . cold intolerance."  Critically, in this medical opinion, Dr. R.S.H. provides no rationale for his conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

To the extent that the Veteran or his representative is contending that the currently diagnosed bilateral carpal tunnel syndrome or polyneuropathy of the bilateral feet is related to the Veteran's cold exposure during military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disabilities to in-service cold exposure.  In this regard, there is no indication that the Veteran or his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between current disability and military service.  Furthermore, the Veteran's theory was considered by the May 2010 VA examiner and it was not endorsed.

To the extent that the Veteran is contending that he has had cold injury residuals on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), noted in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptomatology such as pain, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestations of a chronic disability.  In this regard, the Board observes that the Veteran's contention of related symptomatology continually since service is contradicted by the findings of the May 2010 VA examiner who specifically considered the Veteran's contentions in rendering his negative nexus opinion and who has the medical expertise to provide a competent opinion on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cold injury residuals of the bilateral upper and lower extremities.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-connected allergic rhinitis is denied.

Entitlement to service connection for cold injury residuals of the upper and lower extremities is denied.




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims of entitlement to service connection for actinic keratosis, peripheral neuropathy of the lower extremities, and bilateral pes planus must be remanded for further evidentiary development.  

3.  Entitlement to service connection for actinic keratosis, claimed as due to herbicide exposure.

The Veteran has asserted entitlement to service connection for actinic keratosis as secondary to herbicide exposure.  See the VA Form 9 dated July 2009.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.

As to Hickson element (1), current disability, the Board recognizes that the Veteran has been diagnosed with actinic keratosis.  See the private treatment records dated September 2006.  As such, Hickson element (1) is satisfied.  

Concerning Hickson element (2), in-service disease or injury, it is undisputed that the Veteran served in the Republic of Vietnam.  As such, the Veteran's exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010). Accordingly, Hickson element (2) is satisfied.

With respect to crucial Hickson element (3), medical nexus, because the Veteran's diagnosed skin condition [actinic keratosis] is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the Agent Orange regulations, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) [holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange].  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As such, a VA examination with medical nexus opinion must be obtained.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

As to the pending claim of entitlement to service connection for peripheral neuropathy of the lower extremities, the Board notes that there is medical evidence of current diagnosis as well as evidence of in-service injury.  

It is undisputed that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral lower extremities.  See the VA examination report dated August 2007.  Further, as indicated above, because the Veteran served in the Republic of Vietnam, his in-service exposure to herbicides (Agent Orange) is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2010). 

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy, shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran submitted two statements by Dr. R.S.H. dated September 2008 and June 2007 in support of his claim of service connection for peripheral neuropathy as secondary to herbicide exposure.  In his June 2007 statement, Dr. R.S.H. opined, "[f]rom my medical examinations over the last fourteen years, it is my professional medical opinion that the following health conditions are as likely as not to have been caused or worsened by [the Veteran's] active military service . . . peripheral neuropathy."  Similarly, in his September 2008 opinion, Dr. R.S.H. stated that the Veteran "has a mixed sensory-motor neuropathy involving lower extremities bilaterally which has been confirmed by EMG/NCV testing and has been extensively worked up by neurology consultants.  [Veteran] also has a known past exposure to Agent Orange.  At this time, it is as likely as not that his current lower extremity neuropathy is related to his Agent Orange exposure as it is to other unknown causes."  Critically, these medical opinions rendered by Dr. R.S.H. provide little or no rationale for his conclusions.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  As such, these opinions are entitled to little probative value.  
There is no other competent medical opinion of record which addresses the issue of medical nexus.  Thus, these issues present certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles, supra.

5.  Entitlement to service connection for bilateral pes planus.

The Veteran contends that his currently diagnosed bilateral pes planus were incurred in or permanently aggravated during his military service.  See, e.g., the VA Form 9 dated November 2008.

A veteran may be entitled to service connection if a preexisting condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran's October 1965 service enlistment examination documented foot trouble.  Specifically, the report noted that as a plebe the Veteran had foot trouble "? of arches.  No trouble since."  Service treatment record dated in March 1979 document complaints of "right heel pain secondary to juggling basketball."  At his April 1987 service separation examination, the Veteran again complained of foot trouble.  A notation of "flat feet, no problems" is documented on the separation examination.  In addition to the service treatment records, the Veteran has submitted numerous statements indicating that he experienced bilateral foot pain throughout the course of his military service.  Moreover, the Board recognizes that the Veteran is competent to testify as to his symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  

There is currently no medical opinion of record that addresses the issues of medical nexus and of aggravation.  As such, this case presents certain medical questions which cannot be answered by the Board.  See Colvin, supra.  The questions concern the issue of medical nexus, including whether the Veteran's bilateral pes planus pre-existed his military service and was permanently aggravated thereby.  This issue must be addressed by an appropriately qualified physician.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure medical records identified by the Veteran, if any, and associate them with the VA claims folder.

2. VBA should arrange for a physician with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's current actinic keratosis is related to his military service, to include presumed exposure to herbicides in Vietnam.  If the reviewing physician determines that physical examination and/or diagnostic testing of the veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3. VBA should arrange for a medical professional, with appropriate expertise, to review the Veteran's VA claims folder and provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed peripheral neuropathy of the lower extremities was incurred in or aggravated by his military service, to include his confirmed exposure to herbicides.  If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

4. VBA should then arrange for a physician to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's currently diagnosed bilateral pes planus pre-existed his military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing bilateral pes planus was not aggravated by service, beyond the natural progression of the disorder.  If the examiner finds that the Veteran's bilateral pes planus did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed bilateral pes planus was incurred in his military service.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

5. After undertaking any additional development which it deems to be necessary, and if warranted by the evidentiary posture of the case, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


